Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 27, 2014

                                     No. 04-12-00623-CV

                      TEAL TRADING AND DEVELOPMENT, LP.,
                                   Appellant

                                              v.

           CHAMPEE SPRINGS RANCHES PROPERTY OWNERS ASSOCIATION,
                                  Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 06-500A
                          Honorable Michael Peden, Judge Presiding


                                       ORDER
Sitting:       Sandee Bryan Marion, Justice
               Rebeca C. Martinez, Justice
               Luz Elena D. Chapa, Justice

       The Appellee’s Motion for Extension of Time to File Motion for Rehearing and En Banc
Rehearing is GRANTED. The time is extended to April 18, 2014.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court